Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2019 is not considered by the examiner.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
In claim 5, “The ultrasound imaging system of claim 6...” should be “The ultrasound imaging system of claim 4...”;
In claim 11, “A computer readable storage medium...” should be “A non-transitory computer readable storage medium...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the new location" in line 3 of claim 9.  There is insufficient antecedent basis for this limitation in the claim as the previous “location” says “a next location”, so it is unclear if these locations are the same location or different locations.
For claim 11, it is unclear if the user or the processor performs the step “move an object from the boundary...which generates a first signal”. 
For claim 13, it is unclear as to what scrolling through the plurality of images is “further comprising” of, a seemingly incomplete sentence. It is also unclear if the user or the processor performs the step “scroll through the plurality of images...”.
For claims 14-20, the method limitations recite the processor performs steps that would be performed by the user, for example “moving an object...” in claim 18 and “swiping the object...” in claim 14. The processor can respond to the movements, but the processor does not move the object itself, as the object is the stylus or finger of the user (as disclosed in specifications), so it is unclear how the processor can move the stylus or finger of the user. The applicant can amend the claim to clarify that the processor performs certain steps in response to moving the image with the object. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roncalez et al. (US 8659507 B2, published February 25, 2014 with a priority date of March 3, 2009), hereinafter referred to as Roncalez.
Regarding claim 1, Roncalez teaches an ultrasound imaging system (Fig. 1; see col. 6, lines 9-11 – “This electronic display system 1 is coupled to ultrasound imaging equipment 2 capable of capturing an image of a medium using a probe 3.”), comprising: 
an ultrasound transducer array configured to acquire ultrasound data (Fig. 1; see col. 6, lines 9-11 – “This electronic display system 1 is coupled to ultrasound imaging equipment 2 capable of capturing an image of a medium using a probe 3.” Where the ultrasound transducer array is equated to an ultrasound probe 3); 
a touch screen keyboard, including: an image display region configured to display images generated with the acquired ultrasound data (Fig. 1; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part on the screen, they can be moved using a finger on a scroll bar. Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.”); 
a display monitor, wherein the touch screen keyboard and the display monitor are separate devices (Fig. 1, first display monitor 11 (equated to display monitor) and touch screen monitor 12 (equated to touch screen keyboard) as separate devices; see col. 12, lines 10-12 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.”); and 
a processor (Fig. 1, processing module 10) configured to: 
display, via the image display region, a set of two or more images of a plurality of images in a row (Fig. 1; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part on the screen, they can be moved using a finger on a scroll bar. Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.” so there can be multiple image thumbnails displayed on the touch-screen), 
wherein each displayed image has a visible boundary, and scrolling through the plurality of images results in a display of a different set of two or more images (Fig. 1; col. 11, lines 62-67 – “With the invention, it is possible to switch all the thumbnails representing archived images for the examination in progress on to the touch-screen 12, and to display them in sufficient size so that they can be identified without, however, displaying them all together on the screen.”; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part on the screen, they can be moved using a finger on a scroll bar. Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.” so there can be multiple image thumbnails displayed on the touch-screen by scrolling through the image thumbnails, and the visible boundary is inherent to a thumbnail image); 
receive a first signal from the image display region indicative of a movement of an object from the visible boundary of one of the plurality of images in a first direction, wherein the first signal indicates the one of the plurality of images is to be displayed via the display monitor (Fig. 1; see col. 12, lines 10-24 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11. For reorganization of images, use of the touch-screen 12 simplifies the user's task. Using a finger 
display the one of the plurality of images with the display monitor in response to the first signal (Fig. 1; see col. 12, lines 10-12 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.”; see col. 2, lines 41-45 – “Processing controls and monitoring are therefore facilitated by the invention since processing operations are applied instantly to the duplicate of the ultrasound image such as displayed on the second monitor before they are sent to the first monitor either immediately or in deferred manner.”).
Furthermore, regarding claim 10, Roncalez further teaches wherein the processor is further configured to display the set of two or more images of the plurality of images as thumb nails in the row displayed on the image display region of the touch screen keyboard of the ultrasound imaging system (Fig. 1; col. 11, lines 62-67 – “With the invention, it is possible to switch all the thumbnails representing archived images for the examination in progress on to the touch-screen 12, and to display them in sufficient size so that they can be identified without, however, displaying them all together on the screen.”; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part 
Regarding claim 11, Roncalez teaches a computer readable storage medium encoded with computer readable instructions, which, when executed by a processor (Fig. 1, processing module 10; see col. 5, lines 17-22 – “...the invention also concerns a computer programme product on a data storage medium, this programme being able to be implemented in an electronic display system according to the invention, and this programme comprising instructions adapted for implementation of the steps of the method.”), causes the processor to: 
display a set of two or more images of a plurality of images in a row displayed on an image display region of a touch screen keyboard of an ultrasound imaging system, wherein each displayed image has a visible boundary (Fig. 1; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part on the screen, they can be moved using a finger on a scroll bar. Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.” so there can be multiple image thumbnails displayed on the touch-screen, and the visible boundary is inherent to a thumbnail image); 
display a different set of two or more images of the plurality of images in the row on the image display region of the touch screen keyboard by scrolling through the plurality of images (Fig. 1; col. 11, lines 62-67 – “With the invention, it is possible to switch all the thumbnails representing archived images for the examination in progress on to the touch-screen 12, and to display them in sufficient size so that they can be identified without, however, displaying them all together on the screen.”; col. 12, lines 7-12 – “To view those thumbnails which do not appear or which appear only in part on the screen, they can be moved using a finger on a scroll bar. Then a double-click or double-strike with the finger or stylus on the touch-screen 
move an object from the boundary of one of the plurality of images displayed with the touch screen keyboard in a first direction, which generates a first signal (Fig. 1; see col. 12, lines 10-24 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11. For reorganization of images, use of the touch-screen 12 simplifies the user's task. Using a finger or stylus, the user selects an image and causes it to slide from right to left or from top to bottom. When releasing pressure of the finger the image inserts itself at the point thus defined and the others automatically shift position. If a thumbnail is moved towards one of the edges of the screen and there are other non-visible thumbnails, these are then automatically moved by the system for display on the touch-screen 12, thereby allowing the insertion of the selected thumbnail at the chosen point.” Where the object is equated to a finger or stylus, and a first direction of the finger/stylus is equated to double-tapping one of the images. The visible boundary is inherent to a thumbnail image, so when moving a selected thumbnail, the selected thumbnail can be moved away from the visible boundary of the other thumbnail images); 
receive the first signal from the touch screen keyboard, wherein the first signal indicates the one of the plurality of images is to be displayed with a display monitor of the ultrasound imaging system, wherein the touch screen keyboard and the display monitor are separate devices (Fig. 1, first display monitor 11 (equated to display monitor) and touch screen monitor 12 (equated to touch screen keyboard) as separate devices; see col. 12, lines 10-12 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.”); and 
display the one of the plurality of images with the display monitor in response to the first signal (Fig. 1; see col. 12, lines 10-12 – “Then a double-click or double-strike with the finger or stylus on the touch-screen 12 displays the thumbnail full screen on the first monitor 11.”; see col. 2, lines 41-45 – “Processing controls and monitoring are therefore facilitated by the invention since processing operations are applied instantly to the duplicate of the ultrasound image such as displayed on the second monitor before they are sent to the first monitor either immediately or in deferred manner.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of Drees (US 9180302 B2, published November 10, 2015 with a priority date of August 31, 2012) and Chiang et al. (US 20180168548 A1, published June 21, 2018 with a priority date of March 15, 2013), hereinafter referred to as Drees and Chiang.
Regarding claim 2, Roncalez teaches all of the elements disclosed in claim 1 above.
Roncalez does not explicitly teach  wherein the processor is further configured to receive a second signal from the image display region indicating removal of the one of the plurality of images from the display monitor and remove the one of the plurality of images from the display monitor, wherein the processor is further configured to receive the second signal in response to a movement of the object from the visible boundary of the one of the plurality of images in a second different direction.
Whereas, Drees, in the same field of endeavor, teaches wherein the processor is further configured to receive a second signal from the image display region indicating movement of the image on the display monitor and moving the image based on the second signal (Fig. 6, clinician programmer (CP) 104 (equated to image display) and secondary display unit 152 (equated to display monitor); see col. 14, lines 15-17 – “The user interface 215 shows a three-dimensional model of a human body, which can be rotated and moved around...”; see col. 18, lines 45-48 – “If it is, then the CP 104 operates using control functionality that mirrors or extends the primary display screen 168 of the CP 104 onto the connected display screen 182 of the external display monitor 152, as indicated at a step 504.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez, by having the processor receive a second signal from the image display region indicating movement of the image on the display monitor and moving the image based on the second signal, as disclosed in Drees. One of ordinary skill in the art would have been motivated to make this modification in order for an audience to see exactly what the user is doing by following the movement of the cursor on the display monitor, as taught in Drees (see col. 18, lines 30-34).
Drees does not explicitly teach removing the image. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Roncalez, by having the system receive a second signal from the image display region indicating removal of the one of the plurality of images from the display monitor and remove the one of the plurality of images from the display monitor based on a second movement of the object, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order for different touch controls to have different functions and prevent unwanted actions, as taught in Chiang (see pg. 18, col. 2, para. 0188-0190). 
Furthermore, regarding claim 3, Chiang further teaches wherein the processor is further configured to receive a second signal from the image display region indicating replacing the displayed one 
Furthermore, regarding claim 4, Chiang further teaches wherein the processor is further configured to receive a second signal from the image display region indicating rotating the one of the plurality of images displayed with the display monitor and rotating the one of the plurality of images based on the second signal (see pg. 5, col. 1, para. 0078 – “...such single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to...a rotate gesture 308, 316...The computer program operative to control system operations can be stored on a computer readable medium and can optionally be implemented using a touch processor connected to an image processor and a control processor connected to the system beamformer. Thus beamformer delays associated with both transmission and reception can be adjusted in response to both static and moving touch gestures.” So the touch processor (connected to the image processor and control processor) responds to the rotate gesture, which in turn rotates the image based on the signal from the touch processor to the control processor and image processor). 
Furthermore, regarding claim 5, Chiang further teaches wherein the processor is further configured to receive the second signal in response to a rotation of the object in a rotation direction of interest (see pg. 5, col. 1, para. 0078 – “...such single point/multipoint gestures on the surface 105 of the 
Furthermore, regarding claim 6, Chiang further teaches wherein the processor is further configured to receive a second signal from the image display region indicating a zoom factor for the one of the plurality of images displayed with the display monitor and zooming the one of the plurality of images based on the second signal (see pg. 5, col. 2, para. 0080 – “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to...zoom and pan control...”). 
Furthermore, regarding claim 7, Chiang further teaches wherein the processor is further configured to receive a second signal from the image display region indicating panning the one of the plurality of images displayed with the display monitor and pan the one of the plurality of images based on the second signal (see pg. 5, col. 2, para. 0080 – “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to...zoom and pan control...”). 
	The motivation for claims 3-7 was shown previously in claim 2.

	Regarding claim 19, Roncalez teaches all of the elements disclosed in claim 11 above.

Whereas, Chiang, in the same field of endeavor, teaches wherein the computer readable instructions further cause the processor to: save the one of the plurality of images by moving it with the object to a save region of the touch screen keyboard (Fig. 19; see pg. 16, col. 1, para. 0165 – “The tool bar 1908 provides functionalities associated with an image or video display including, but not limited to, a save button for saving the current image and/or video to a file...” so the user selects the save button on the touch screen to save one of the selected thumbnail images). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez, by having the processor wherein the computer readable instructions further cause the processor to: save the one of the plurality of images by moving it with the object to a save region of the touch screen keyboard, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order for different touch controls to have different functions and prevent unwanted actions, as taught in Chiang (see pg. 18, col. 2, para. 0188-0190). 
Furthermore, regarding claim 20, Chiang further teaches wherein the computer readable instructions further cause the processor to: delete the one of the plurality of images by moving it with the object to a delete region of the touch screen keyboard (Fig. 34, where the user can delete a selected thumbnail image; see pg. 18, col. 2, para. 0188 – “Within the pre-sets screen 3400, the image control bar 3408, includes touch controls that may be operated by touch and touch gestures applied by the user directly to the surface of the display...a delete touch control 3412...” so the movement of the object to remove one of the images from the display is equated to the user selecting of the delete button after selecting a thumbnail). 
.

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of Drees.
Regarding claim 8, Roncalez teaches all of the elements disclosed in claim 1 above. 
Roncalez does not explicitly teach wherein the processor is further configured to receive a second signal from the image display region indicating a location of a moveable pointer for the one of the plurality of images displayed with the display monitor and placing the moveable pointer at the location based on the second signal.
Whereas, Drees, in the same field of endeavor teaches wherein the processor is further configured to receive a second signal from the image display region indicating a location of a moveable pointer for the one of the plurality of images displayed with the display monitor and placing the moveable pointer at the location based on the second signal (Fig. 5-6, clinician programmer (CP) 104 (equated to image display) and secondary display unit 152 (equated to display monitor); see col. 6, lines 1-5 – “They use a clinician programmer (“CP”) with a first display electrically coupled (for example, coupled in a wired or wireless manner) to a second display disposed for viewing by others than the clinician performing the programming.”; see col. 18, lines 45-51 – “If it is, then the CP 104 operates using control functionality that mirrors or extends the primary display screen 168 of the CP 104 onto the connected display screen 182 of the external display monitor 152, as indicated at a step 504. The cursor at touch points on the primary display screen 168 of the CP 104 would also be displayed on the display screen 182 of the external display monitor 152.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Roncalez, by having the system receive a second signal from the image display region indicating a location of a moveable pointer for the one of 
Furthermore, regarding claim 9, Drees further teaches wherein the processor is further configured to receive a third signal from the image display region indicating a next location of the moveable pointer and placing the moveable pointer at the new location based on the third signal (Fig. 5-6, clinician programmer (CP) 104 (equated to image display) and secondary display unit 152 (equated to display monitor); Fig. 8A-8B; see col. 20, lines 63-67 – “The external monitor can mirror the display of the clinician programmer's contents. According to the present disclosure, the simulated cursors 610-611 are also graphically displayed on the external monitor. The display of the simulated cursors 610-611 on the external monitor allows the observers to visualize what the user is doing with the clinician programmer.”). 
The motivation for claim 9 was shown previously in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of Isozu et al. (US 20120005628 A1, published January 5, 2012), hereinafter referred to as Isozu. 
Regarding claim 12, Roncalez teaches all of the elements disclosed in claim 11 above.
Roncalez does not explicitly teach wherein the computer readable instructions further cause the processor to: display one of the displayed two or more images with a first size; and display another one of the displayed two or more images with a second different size. 
Whereas, Roncalez, in an analogous field of endeavor, teaches wherein the computer readable instructions further cause the processor to: display one of the displayed two or more images with a first size; and display another one of the displayed two or more images with a second different size (Fig. 8; see pg. 4, col. 2, para. 0083 – “In FIG. 8, assume that the thumbnail number five has an importance degree of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez, by having the processor display one of the displayed two or more images with a first size, and display another one of the displayed two or more images with a second different size, as disclosed in Isozu. One of ordinary skill in the art would have been motivated to make this combination in order for the user to easily notice the important scene while scrolling the list of thumb nails, as taught in Isozu (see pg. 4, col. 2, para.0083). 
	
	Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of KR 20090107439 A, published October 13, 2009, hereinafter referred to as KR 20090107439 A. 
Regarding claim 13, Roncalez teaches all of the elements disclosed in claim 11 above. 
Roncalez does not explicitly teach wherein the computer readable instructions further cause the processor to: scroll through the plurality of images by moving the set of two or more images one or more positions to the right or to the left of the current position, wherein the set of two or more images is at a first position in the row, and further comprising.
Whereas, KR 20090107439 A, in an analogous field of endeavor, teaches wherein the computer readable instructions further cause the processor to: scroll through the plurality of images by moving the set of two or more images one or more positions to the right or to the left of the current position, wherein the set of two or more images is at a first position in the row, and further comprising (Fig. 5; see pg. 11, para. 7 – “In the example of FIG. 5, the content is displayed as thumbnails 121 to 123 of the content recommended to the user. When the button 111 or the button 112 is pressed, for example, as shown in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez, by having the processor scroll through the plurality of images by moving the set of two or more images one or more positions to the right or to the left of the current position, as disclosed in KR 20090107439 A. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view the content more comfortably and conveniently, as taught in KR 20090107439 A (see pg. 7, para. 2). 
Furthermore, regarding claim 15, KR 20090107439 A  further teaches wherein the computer readable instructions further cause the processor to: move the set of two or more images by tapping an active region of the touch screen keyboard in which each tap moves the plurality of images one or more positions to the left or one or more positions to the right of the current position (see pg. 11, para. 7 – “In the example of FIG. 5, the content is displayed as thumbnails 121 to 123 of the content recommended to the user. When the button 111 or the button 112 is pressed, for example, as shown in Fig. 5, the thumbnail is scrolled in the left and right directions so that thumbnails of content not currently displayed on the screen are displayed on the screen. For example, when the button 113 is pressed while any one of the thumbnails displayed on the screen is selected, the content corresponding to the selected thumbnail is selected.” Where the active region of the screen is equated to the buttons 111 and 112). 
Furthermore, regarding claim 16, KR 20090107439 A further teaches wherein the computer readable instructions further cause the processor to: move the set of two or more images by pressing an active region of the touch screen keyboard in which each press moves the plurality of images one or more positions to the left or one or more positions to the right of the current position (see pg. 11, para. 7 – “In 
The motivation for claims 15-16 was shown previously in claim 13.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of KR 20090107439 A, as applied to claim 13 above, and in further view of Ozawa (US 9052762 B2, published June 9, 2015 with a priority date of February 27, 2013), hereinafter referred to as Ozawa. 
Regarding claim 14, Roncalez in view of KR 20090107439 A teaches all of the elements disclosed in claim 13 above.
Roncalez in view of KR 20090107439 A does not explicitly teach wherein the computer readable instructions further cause the processor to: move the set of two or more images by swiping the object across the plurality of images.
Whereas, Ozawa, in an analogous field of endeavor, teaches wherein the computer readable instructions further cause the processor to: move the set of two or more images by swiping the object across the plurality of images (Fig. 4; see col. 8, lines 17-22 – “In selecting an image such as a picture or an illustration, when the “swipe operation' is performed, the control unit 41 causes the touch panel display module 44 to display the next image or the previous image thereon based on the direction in which the swipe operation is performed and executes screen scrolling.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez in view of KR 20090107439 . 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of KR 20090107439 A, as applied to claim 13 above, and in further view of Lin-Hendel (US 9891785 B2, published February 13, 2018 with a priority date of October 14, 2011), hereinafter referred to as Lin-Hendel. 
Regarding claim 17, Roncalez in view of KR 20090107439 A teaches all of the elements disclosed in claim 13 above.
Roncalez in view of KR 20090107439 A does not explicitly teach wherein the computer readable instructions further cause the processor to: move the set of two or more images by actuating an active region of the touch screen keyboard that invokes automatic scrolling.
Whereas, Lin-Hendel, in an analogous field of endeavor, teaches wherein the computer readable instructions further cause the processor to: move the set of two or more images by actuating an active region of the touch screen keyboard that invokes automatic scrolling (see col. 14, lines 21-33 – “Referring now to FIGS. 14G through 14M2, illustrating how information and transaction regarding a multitude of interested thumbnails can be retreated and displayed...when the cursor is moved on top of a particular thumbnail 172 in a row or a column, the scrolling of that row/column stops...When the cursor is moved away from the thumbnail and the pausing row/column, the high-level description 174 disappears, and the automatic scrolling resumes.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez in view of KR 20090107439 . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roncalez in view of Gross et al. (US 20120131498 A1, published May 24, 2012), hereinafter referred to as Gross.
Regarding claim 18, Roncalez teaches all of the elements disclosed in claim 11 above.
Roncalez does not explicitly teach wherein the computer readable instructions further cause the processor to: move the object from the boundary of the one of the plurality of images displayed with the touch screen keyboard in the first direction by dragging the one of the plurality of images in a direction of an image display region of the display monitor.
Whereas, Gross, in the same field of endeavor, teaches wherein the computer readable instructions further cause the processor to: move the object from the boundary of the one of the plurality of images displayed with the touch screen keyboard in the first direction by dragging the one of the plurality of images in a direction of an image display region of the display monitor (Fig. 1; see pg. 2, col. 2, para. 0028 – “In certain examples, a navigator window includes one or more groups of images (e.g., series) each represented by a thumbnail. The thumbnail(s) match what is currently loaded in each image region, for example. A user can drag and drop a thumbnail onto one or more monitor regions to load a desired series. A user can drag and drop from the thumbnail to an image region to apply that image group to the region, for example.”; see pg. 4, col. 2, para. 0054 – “The navigator 110 can show a thumbnail and/or other listing 140 of all available images for one or more exam series so that a user can select one or more image thumbnails 140 and place them in the layout via the mini-layout 130 and/or by directly placing 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Roncalez, by having the processor move the object from the boundary of the one of the plurality of images displayed with the touch screen keyboard in the first direction by dragging the one of the plurality of images in a direction of an image display region of the display monitor, as disclosed in Gross. One of ordinary skill in the art would have been motivated to make this modification in order to help improve efficiency by allowing the user to perform an operation in fewer steps, as taught in Gross (see pg. 4, col. 2, para. 0048). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leiper (US 6518952 B1, published February 11, 2003) discloses using a controller for stepping or scrolling through images that are selected for display on a monitor. 
Jensen et al. (US 20120289828 A1, published November 15, 2012) discloses an ultrasound imaging system with a display monitor of a console in connection with a keypad including physical controls. 
Miyazawa et al. (US 20110175830 A1, published July 21, 2011) discloses the user selecting a thumbnail image on one screen and displayed the selected thumbnail image on another screen (see Fig. 18). 
Tashiro (US 20130261447 A1, published October 3, 2013 with a priority date of March 18, 2013) discloses an ultrasound diagnostic apparatus that has the display monitor and touch panel as separate devices.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791